Case 2:20-cv-00515-SPC-NPM Document 28 Filed 12/28/20 Page 1 of 2 PageID 224




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


FREDERICK D. GLESSNER, JR.,

             Plaintiff,

v.                                              Case No. 2:20-cv-515-FtM-38NPM

GCA EDUCATION SERVICES, INC.
and ABM INDUSTRIES, INC.,

            Defendants.


                                     ORDER

      Before the Court are the Unopposed Motion for Protective Order (Doc. 26)

and the Unopposed Motion to Preserve Evidence (Doc. 27). In essence, the parties

seek to make an agreed protective order and an agreed order to preserve evidence

orders of the Court.

      As set forth in the Pretrial and Discovery Plan, “litigants may stipulate within

the confines of the Court’s orders – to methods, procedures and extensions of time

for discovery without Court intervention.” (Doc. 13-1, p. 5-6). This standard case-

management device also states: “Other than HIPAA protective or Rule 502(d)

orders, the Court does not adopt or endorse confidentiality or other discovery

agreements as protective orders, but the Court will enforce reasonable provisions of

such agreements.” (Id., p. 3).
Case 2:20-cv-00515-SPC-NPM Document 28 Filed 12/28/20 Page 2 of 2 PageID 225




       There is no need for the Court to endorse the agreed protective order or the

agreed order to preserve evidence, and the Court discourages stipulated motions for

protective orders. Accordingly, the Court denies the Unopposed Motion for

Protective Order (Doc. 26) and the Unopposed Motion to Preserve Evidence (Doc.

27).

       DONE and ORDERED in Fort Myers, Florida on December 28, 2020.




                                         2
